DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 9, 2022.  In the applicant’s reply; claims 1 and 19 were amended. Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on June 9, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 9, 2022.
Applicant’s amendments overcome the rejections of Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claim 1-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-11, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boles et al. (US 2017/0011571 A1; herein “Boles”), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Paul et al. (US 8,447,112 B2; herein “Paul”), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Bachelder (US 2006/0017562 A1) , and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejections of Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Kumar (US 2015/0186228 A1) , and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejections of Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Paul et al. (US 8,447,112 B2; herein “Paul”) in further view of Kumar (US 2015/0186228 A1) , and the rejection is hereby withdrawn.

Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the double-patenting rejections previously set forth in the previous office action. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Applicants' arguments filed on June 9, 2022 have been fully considered but they are not persuasive with respect to the rejection of Claim 20. Specifically, the features of Claim 20 differ from Claims 1 and 19, and is much broader in scope and does not encompass the amended features presented and argued for claims 1-19. As a result, since the features are not argued, the rejection of Claim 20 is maintained and presented below for clarity of record and compact prosecution. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boles et al. (US 2017/0011571 A1; herein “Boles”).
For Claim 20, Boles discloses, as shown in figures 1, 2, 4, and 5, a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device (108 – figure 1), cause the processing device (108) to (see paragraph [0022]; an actual medium is not shown in figure 1 or discussed in the disclosure, but it inherent to the operations center 107, which contains the server computer 108; for example, paragraph [0022] states, “Access control software (not shown) runs on server computer 108 to facilitate detailed tracking of information pertaining to vehicles …”): 
receive a first input, the first input corresponding to a sensor trigger (see, e.g., a motion detector; see paragraphs [0035] and [0036]); 
in response to the first input, initiate, by the processing device (108), capture of one or more images (an operations center 107 receives images captured of a vehicle 101 by one or more cameras 305/306 around a device, namely a security barrier 103; see figures 1 and 4 and paragraphs [0021], [0029], and [0030]; the images captured in response to a sensor trigger; see paragraphs [0035] and [0036]); 
 transmit the one or more images to an identification service (an operations center 107, which is an identification service, receives images, which have been transferred to it and captured of a vehicle 101 by one or more cameras 305/306 around a device, namely a security barrier 103; see figures 1 and 4 and paragraphs [0021], [0029], and [0030]); 
receive, from the identification service, one or more instructions (the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]; the operations center 107 is controlled by a server computer 108; see paragraph [0022]); and 
initiate, based on the one or more instructions, one or more actions with respect to a device (as discussed above, the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]; the operations center 107 is controlled by a server computer 108; see paragraph [0022]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,323,450. 
For Claims 1-6, although these claims are not respectively identical to Claims 1-6 of U.S. Patent No. 10,323,450, Claims 1-6 are not respectively patentably distinct from Claims 1-6 of U.S. Patent No. 10,323,450 because Claims 1-6 are respectively broader than and fully encompassed by Claims 1-6 of U.S. Patent No. 10,323,450.
As for Claims 8-11, although these claims are not respectively identical to Claims 7-10 of U.S. Patent No. 10,323,450, Claims 8-11 are not respectively patentably distinct from Claims 7-10 of U.S. Patent No. 10,323,450 because Claims 8-11 are respectively broader than and fully encompassed by Claims 7-10 of U.S. Patent No. 10,323,450.
As for Claims 12-14, although these claims are not each identical to Claim 1 of U.S. Patent No. 10,323,450, Claims 12-14 are not respectively patentably distinct from Claim 1 of U.S. Patent No. 10,323,450 because Claims 12-14 are each respectively broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,323,450.
As for Claims 15-18, although these claims are not respectively identical to Claims 11-14 of U.S. Patent No. 10,323,450, Claims 15-18 are not respectively patentably distinct from Claims 11-14 of U.S. Patent No. 10,323,450 because Claims 15-18 are respectively broader than and fully encompassed by Claims 11-14 of U.S. Patent No. 10,323,450.
For Claim 19, although this claim is identical to Claim 18 of U.S. Patent No. 10,323,450, Claim 19 is not patentably distinct from Claim 18 of U.S. Patent No. 10,323,450 because Claim 19 is broader than and fully encompassed by Claim 18 of U.S. Patent No. 10,323,450.
For Claim 20, although this claim is identical to Claim 19 of U.S. Patent No. 10,323,450, Claim 20 is not patentably distinct from Claim 19 of U.S. Patent No. 10,323,450 because Claim 20 is broader than and fully encompassed by Claim 19 of U.S. Patent No. 10,323,450.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,323,450 in view of Boles et al. (US 2017/0011571 A1; herein “Boles”).
For Claim 7, although this claim is not identical to Claim 1 of U.S. Patent No. 10,323,450, Claim 7 is not patentably distinct from Claim 1 of U.S. Patent No. 10,323,450 because Claim 7 is mostly broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,323,450, but is narrower than Claim 1 of U.S. Patent No. 10,323,450 with regard to the “comparing the determination that the identifier is present within the one or more images captured in relation to the device with a determination that the identifier is present within one or more images captured in relation to another device.”
However, Boles discloses this feature.  For example, Boles discloses, as shown in figures 1, 2, 4, and 5, receiving one or more images captured in relation to a device (as shown in figures 1 and 4 and as discussed in paragraphs [0021], [0029], and [0030], images of a vehicle are captured by one or more cameras 305/306 where the images of the vehicle are captured in relation to a kiosk device 104/106 and a security barrier device 103/105), processing the one or more images to determine a presence of one or more identifiers within the one or more images (as shown in figures 1 and 4 and as discussed in paragraph [0036], the images are transmitted to an operations center 107 for processing where the operations center 107 performs OCR processing on the received images to determine the presence of at least one license plate number identifier for the vehicle 10 at located at the kiosk 104/106 and the security), based on a determination that an identifier is present within the one or more images, processing the identifier in relation to an information repository to determine a permission status with respect to the identifier (see figures 1 and 4 and paragraphs [0036], [0038], and [0040], after the operations center 107 determines that a license plate identifier is present, the operation center 107 stores, i.e., processes in relation to an information repository, the license plate number in a database 109 and determines a permission status with respect to the license plate number; in the case of a vehicle 10 at the entry barrier 103, the permission status either permits or denies entry, and in the case of a vehicle 10 at the exit barrier 105, the permission status either permits or denies exit),  identifying an instruction protocol associated with the device (the operations center 107 identifies and issues an instruction to the security barrier 103/105 to either deactivate itself or remain activated; see figures 1 and 4 paragraphs [0038]-[0040]), generating, by a processing device (108 – figure 1), an instruction corresponding to the permission status (e.g., permission to enter or leave) and the instruction protocol (as discussed above, the operations center 107 identifies and issues the appropriate instruction to the security barrier 103/105; see figures 1 and 4 paragraphs [0022] and [0038]-[0040]), and providing the instruction to the device (as discussed above, the operations center 107 identifies and issues the appropriate instruction to the security barrier 103/105; see figures 1 and 4 paragraphs [0022] and [0038]-[0040]).
Boles also discloses, as shown in figures 1, 2, 4, and 5, further comprising comparing the determination that the identifier is present within the one or more images captured in relation to the device with a determination that the identifier is present within one or more images captured in relation to another device (Boles provides an entry barrier and an exit barrier.  See figure 1.  Information, including the extracted license plate and other identifiers, is collected at the entry barrier.  See paragraphs [0036] and [0037].  This same information is collected at the exit barriers.  See paragraph [0048].  This information is compared as part of exit authorization.  See figure 6 and paragraphs [0048] and [0050].  The entry barrier is the “device” and the exit barrier is the “another device.”).
According to Boles, the invention is towards the efficient control of access to secured facilities.  See paragraph [0001].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Boles with Claim 1 of U.S. Patent No. 10,323,450 to arrive at Claim 7.

Allowable Subject Matter
Claims 1-19 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejections of record were to be overcome.
Claims 7 and 21 are not rejected because the prior art fails to teach the method of Claim 7 and the device of Claim 21, which specifically comprises the following features in combination with other recited limitations: 
-; processing the one or more images to determine a presence of one or more identifiers within the one or more images; 
-; based on a determination that an identifier is present within the one or more images, 
-; processing the identifier in relation to an information repository to determine a permission status with respect to the identifier;
-; identifying an instruction protocol, the instruction protocol comprising formatting associated with instructions directed to the device; 
-; generating, by a processing device and based on the permission status determined with respect to the identifier, an instruction corresponding to the permission status and the instruction protocol; 
-; and providing the instruction to the device.
These amended claimed features are present in both independent claims 1 and 19 and constitute a clarified scope that is supported by the written disclosure. The association of an identifier, a permission status, an instruction protocol comprising formatting to allow a processing device to generate an instruction that takes all three into consideration overcomes the prior art of record.  A detailed explanation for the “Reasons of Allowance” will be presented upon entry of a terminal disclaimer to overcome the double patenting rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

August 3, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662